      Case 2:20-cv-01361-TLN-JDP Document 8 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANIEL VASQUES,                                    No. 2:20-cv-1361-TLN-EFB P
11                       Petitioner,
12               v.                                      ORDER
13    UNKNOWN,
14                       Respondent.
15

16           Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

17   28 U.S.C. § 2254. On August 24, 2020, the court issued findings and recommendations, which

18   recommended dismissal of this action after petitioner failed to pay the filing fee required by 28

19   U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and trust

20   account statement required by 28 U.S.C. § 1915(a). ECF No. 6. Thereafter, petitioner requested

21   a “continuance.” ECF No. 7. Accordingly, in an abundance of caution, the court will grant

22   petitioner an extension of time to pay the filing fee or file an application for leave to proceed in

23   forma pauperis.1

24   /////

25   /////

26           1
               If petitioner experiences a delay in obtaining a certified trust account statement, he may
27   file a signed application for leave to proceed in forma pauperis without it. In that case, the court
     will order the California Department of Corrections and Rehabilitation to submit the trust account
28   statement directly to the court.
                                                         1
      Case 2:20-cv-01361-TLN-JDP Document 8 Filed 09/21/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that petitioner has 30 days from the date of this
 2   order to pay the filing fee or file an application for leave to proceed in forma pauperis. The Clerk
 3   of the Court is directed to mail to petitioner a form application for leave to proceed in forma
 4   pauperis. Should petitioner fail to timely comply, the findings and recommendations will be
 5   submitted to the district judge for consideration.
 6   DATED: September 21, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
